DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant claims “Z41 to Z44 and Z411 to Z422 are each independently selected from … a C1-C10 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C10 alkyl group, …”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, if the terminal carbon of a primary substituent, a C10 alkyl group (i.e. –C10H21) is substituted with a secondary substituent, a C10 alkyl, the resultant substituent becomes a C20 alkyl (i.e. –C20H41), wherein the carbon backbone chain length of the C20 alkyl exceeds the carbon number range of a C1-C10
It is unclear whether Z41 to Z44 and Z411 to Z422 can be a C20 alkyl group. It is unclear how a C1-C10 alkyl includes a C11-C20 alkyl, rendering this claim indefinite. 
It is noted that a C20 alkyl is not called a C10 alkyl substituted with a C10 alkyl (similarly as ethyl is not known as methyl-substituted methyl), but it is just called a C20 alkyl which is not within the limitation of a substituted C1-C10 alkyl.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Z41 to Z44 and Z411 to Z422 are each independently selected from … a C1-C10 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C10 alkyl group, …, provided that when the C1-C10 alkyl group is substituted by a C1-C10 alkyl group, the longest carbon backbone chain length is same or less than 10.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims “Z1 to Z6 are each independently: … a C1-C20 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C20 alkyl group, …”. 
For the same reason applied to claim 4, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Z1 to Z6 are each independently: … a C1-C20 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C20 alkyl group, …, provided that when the C1-C20 alkyl group is 1-C20 alkyl group, the longest carbon backbone chain length is same or less than 20.
Regarding claims 7-9, claims 7-9 are rejected due to the dependency from claim 6.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant claims “Z21 to Z28 and Z31 to Z38 are each independently: … a C1-C20 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C20 alkyl group, …”. 
For the same reason applied to claim 4, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Z21 to Z28 and Z31 to Z38 are each independently: … a C1-C20 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C20 alkyl group, …, provided that when the C1-C20 alkyl group is substituted by a C1-C20 alkyl group, the longest carbon backbone chain length is same or less than 20.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl group”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkyl group include a C61-C120 alkyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkyl (similarly as ethyl is not known as methyl-substituted methyl), but it is just called a C120 alkyl which is not within the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image1.png
    255
    775
    media_image1.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkenyl group includes a C61-C120 alkenyl group, rendering this claim 

    PNG
    media_image2.png
    261
    805
    media_image2.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group. If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the alkyl group which was initially set forth now becomes an alkenyl group. Therefore, it is unclear whether a substituted C1-C60 alkyl group includes a C61-C120 alkyl group, and it is also unclear whether the alkyl group include an alkenyl or an alkynyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkenyl, but it is just called a C120 alkenyl which is not within the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image3.png
    262
    841
    media_image3.png
    Greyscale

For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and alkynyl groups each having 1 to 60 carbon atoms and each of which can be substituted with all the listed substituents provided that when the C1-C60 alkyl group, the C2-C60 alkenyl group, or the C2-C60 alkynyl group is substituted by the C1-C60 alkyl group, C2-C60 alkenyl group, or a C2-C60 alkynyl group, the longest carbon backbone chain length is same or less than 60.
Regarding claims 12-14, claims 12-14 are rejected due to the dependency from claim 11.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl group”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For the same reason applied to claim 11, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and 1-C60 alkyl group, the C2-C60 alkenyl group, or the C2-C60 alkynyl group is substituted by the C1-C60 alkyl group, C2-C60 alkenyl group, or a C2-C60 alkynyl group, the longest carbon backbone chain length is same or less than 60.
Regarding claim 18, claim 18 is rejected due to the dependency from claim 17.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, Applicant claims “R31, R33 and R35 … is independently: … a C1-C20 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C20 alkyl group, …”. 
For the same reason applied to claim 4, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that R31, R33 and R35 … is independently: … a C1-C20 alkyl group, …, each unsubstituted or substituted with at least one selected from …, a C1-C20 alkyl group, …, provided that when the C1-C20 alkyl group is substituted by a C1-C20 alkyl group, the longest carbon backbone chain length is same or less than 20.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Applicant recites “L11 to L13 are the same as described in connection with L3 in claim 1, a11 to a13 are the same as described in connection with c3 in claim 1, R11 to R17 are the same as described in connection with L3 in claim 1,”
There is no variable L3, c3, or L3 claimed in claim 1, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean “L11 to L13 are the same as described in connection with L3 in claim 11, a11 to a13 are the same as described in connection with c3 in claim 11, R11 to R17 are the same as described in connection with L3 in claim 11”, because claim 13 is currently dependent from claim 11.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, Applicant recites “X1, L3, c3, and R1 to R3 are the same as described in claim 10, X2 is N-[(L5)c5-R7], C(R8)(R9), O, or S, L5 and c5 are the same as described in connection with L3 and c3 in claim 10, R7 is the same as described in connection with R3 in claim 10, R8 and R9 are the same as described in connection with R5 and R6 in claim 10, …”
There is no variable X1, L3, c3, R1 to R3, R5, or R6
For the purpose of prosecution, the Examiner interprets the limitation to mean “X1, L3, c3, and R1 to R3 are the same as described in claim 11, X2 is N-[(L5)c5-R7], C(R8)(R9), O, or S, L5 and c5 are the same as described in connection with L3 and c3 in claim 11, R7 is the same as described in connection with R3 in claim 11, R8 and R9 are the same as described in connection with R5 and R6 in claim 11, …”, because claim 14 is currently dependent from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1, hereafter Ito) in view of Tao et al. (“Thermally Activated Delayed Fluorescence Materials Towards the Breakthrough of Organoelectronics”, Adv. Mater. 2014, vol. 26, page 7931-7958, hereafter Tao), as evidenced by Jones et al. (a copy of webpage screenshot is attached, web page address - https://www.thoughtco.com/the-visible-light-spectrum-2699036, hereafter Jones).
Regarding claims 1-4, 11-16, and 19, Ito discloses an organic light-emitting device (Device 1-15 in Table 3; [324]-[327]) comprising a first electrode (“anode”, ITO), an emission layer, and a second electrode (“cathode”, Al), wherein the emission layer comprises a first material (“host compound”, H-3), a second material (“host compound”, H-13), and a light-emitting material (“dopant” CD-1).
Ito further discloses that a thin film (“luminescent thin film no. 2” in Table 1) comprising the compound CD-1 of Ito emits light having maximum wavelength at around 480 nm (Fig. 8).

    PNG
    media_image4.png
    521
    762
    media_image4.png
    Greyscale

Ito teaches a combination of a fluorescence emitting compound and a phosphorescent emitting compound can be used to make the emission layer of the device ([168]). Ito further teaches that a plurality light emitting materials having different emission colors are preferred to make the device to emit white light ([170]-[171]).
The emission layer of the organic light-emitting device of Ito (Device 1-15 of Ito) has a phosphorescent light-emitting material (CD-1 of Ito).
Ito does not teaches the fluorescent emitting compound meeting the limitation of the third compound of claim 1.
Tao discloses a fluorescent emitting compound (compound 52 in Scheme 5 on page 7948) which is used as a fluorescent dopant of an organic light-emitting device (Device Structure for TADF 52 in Table 2 on page 7939).

    PNG
    media_image5.png
    291
    505
    media_image5.png
    Greyscale

Tao teaches the amount of the compound 52 of Tao has 6 weight percent of the total amount of the emission layer (Device Structure for TADF 52 in Table 2 on page 7939).
Ito and Tao are analogous in the field of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito by adding a fluorescent dopant of Tao, compound 52 in the emission layer, as taught by Ito and Tao.
The motivation for doing so would have been to provide the organic light-emitting device to emit white light, as taught by Ito and Tao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second 
Applicant claims an electron transport moiety in the instant claim without any specific description of what the electron transport moiety is. A cyano group and a π electron-depleted nitrogen-containing cyclic group (i.e. a cyclic group having at least one “–N=” moiety such as a triazine group in [021]) are examples of the electron transport moiety according to the instant specification ([019]) and claims (claim 2). 
The compound H-13 of Ito includes a triazine group; therefore, the compound H-13 of Ito meets the limitation of the second material of claim 1.
Applicant claims a third material having reorganization energy of about 0.4 electron volts or more in the instant claim 1. 
The compound 52 of Tao reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts or more.
It is reasonable to presume that the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). Applicant exemplifies compound M1-79 as the third material ([093]).
The compound 52 of Tao has identical structure as the compound M1-79.
Therefore, the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more to about 1 electron volt, meeting the limitation of third material of claims 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Therefore, the organic light-emitting device of Ito as modified by Tao reads on all the features of claims 1 and 2.
The organic light-emitting device of Ito as modified by Tao, wherein the first material (H-3 of Ito) has identical structure as Formula H-1(3) of claim 3, wherein A41 to A44 are each benzene group; X41 is N-[(L411)c411-Z411]; X42 is a single bond; X43 is N-[(L413)c413-Z413]; X44 is a single bond; L401, L411, and L413 are each single bond; a401, c411, and c413 are each 1; Z41 to Z44 are each hydrogen; Z411 and Z413 are each phenyl group; b41 to b44 are each 3 or 4, meeting all the limitations of claims 3 and 4.
The organic light-emitting device of Ito as modified by Tao, wherein the third material (compound 52 of Tao) comprises a compound represented by Formula 11, wherein X1 is a single bond; A1 is a benzene; A2 is a carbazole group (phenylcarbazole); L3 is a single bond; c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0; at least one substituent of the substituted C1-C60 heteroaryl group is selected from a C6-C60 aryl group (phenyl) and a C1-C60 heteroaryl group (indolocarbazolyl group), each substituted with at least one selected from a C6-C60 aryl group (phenyl), meeting all the limitations of claim 11
The organic light-emitting device of Ito as modified by Tao, wherein R3 comprises at least one π electron-depleted nitrogen-containing cyclic group (triazine), meeting all the limitations of claim 12.
The organic light-emitting device of Ito as modified by Tao, wherein R3 is Formula 13(1), wherein X11, X13, and X15 are N; X12 and X14 are C; at least one of X11 to X15 is N; L11, a11, and R11 are the same as described in connection with L3, c3, and R1 in claim 11, respectively (L11 is a single bond; c3 is 1; R11 is a substituted C1-C60 heteroaryl group (triazine); at least one substituent of the substituted C1-C60 heteroaryl group is selected from a C6-C60 aryl group (phenyl) and a C1-C60 heteroaryl group (indolocarbazolyl group), each substituted with at least one selected from a C6-C60 aryl group (phenyl)); d14 is 1, meeting all the limitations of claim 13.
The organic light-emitting device of Ito as modified by Tao, wherein the third material comprises a compound represented by Formula 11-1, wherein X1 is a single bond; L3 is a single bond; c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); at least one substituent of the substituted C1-C60 heteroaryl group is selected from a C6-C60 aryl group (phenyl) and a C1-C60 heteroaryl group (indolocarbazolyl group), each substituted with at least one selected from a C6-C60 aryl group (phenyl); X2 is N-[(L5)c5-R7], wherein L5 and c5 are the same as described in connection with L3 and c3 in claim 11 (L5 is a single bond; c5 is 1); R7 is the same as described in connection with R3 in claim 11 (R7 is an unsubstituted C6-C60 aryl group (phenyl); a16 and a24 are each 0, meeting all the limitations of claim 14.
The organic light-emitting device of Ito as modified by Tao comprises the compound CD-1 of Ito as the light-emitting material. 
The compound CD-1 of Ito is a transition (iridium) metal-containing organometallic compound.
Ito discloses that a thin film (“luminescent thin film no. 2” in Table 1) comprising the compound CD-1 of Ito emits light having maximum wavelength at around 480 nm (Fig. 8).
It is known in the art that light having its maximum wavelength at around 480 nm is blue light, as evidenced by Jones (“blue 435 – 500 nm” on page 4).
Therefore, the organic light-emitting device of Ito as modified by Tao, wherein the light-emitting material (compound CD-1 of Ito) comprises a transition metal-containing organometallic compound that emits blue light, meeting all the limitations of claim 15.
The organic light-emitting device of Ito as modified by Tao, wherein the light emitting material comprises an organometallic compound comprising a bidentate ligand (substituted phenylimidazole) and a transition metal (iridium), the bidentate ligand containing at least one cyano group or at least one fluoro group (CF3 group), meeting all the limitations of claim 16.
The organic light-emitting device of Ito as modified by Tao, wherein an amount of the third material (6 wt%) is greater than about 0 parts by weight and equal to or less than about 10 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, meeting all the limitations of claim 19.
Regarding claim 10, the organic light-emitting device of Ito as modified by Tao reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), a third material (6 wt% compound 52 of Tao), and a light-emitting material (CD-1 of Ito).
Applicant claims the third material has reorganization energy of about 0.4 electron volts to about 1 electron volt. 
The third material (compound 52 of Tao) reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts to about 1 electron volt.
It is reasonable to presume that the third material has reorganization energy of about 0.4 electron volts to about 1 electron volt.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). Applicant exemplifies compound M1-79 as the third material ([093]).
The compound 52 of Tao reads on the limitations of Formula 11 and has identical structure as the compound M1-79.
Therefore, the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more to about 1 electron volt, meeting all the limitations of claim 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 17-18
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), a third material (6 wt% compound 52 of Tao), and a light-emitting material (CD-1 of Ito).
The light-emitting material does not have a CN group at position 4 (substitution position between R36 and R37 of Applicant’s Formula 1 of claim 17) of the phenyl ring of the phenylimidazole ligand.
Ito discloses a phosphorescent metal complex having a general structure of Formula (1) ([105]) and exemplifies compound CD-6 ([124]) which meets all the limitations of Formula (1).

    PNG
    media_image6.png
    213
    576
    media_image6.png
    Greyscale

Ito teaches that a phosphorescent metal complex of the invention can be used for the light emitting dopant ([167]-[168]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Tao by substituting the phosphorescent light-emitting dopant of compound CD-1 with CD-6, as taught by Ito and Tao.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of know phosphorescent light-emitting dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), a third material (6 wt% compound 52 of Tao), and a light-emitting material (CD-6 of Ito).
The organometallic compound CD-6 of Ito, wherein M is a third-row transition metal (iridium); n31 is 0; n32 is 3; X39 is C(R39); X40 is C9R40); R31 to R40 are each independently hydrogen, a unsubstituted C1-C60 alkyl (isopropyl), a substituted C6-C60 aryl group (phenyl), at least one substituent of the substituted C6-C60 aryl group is selected from a cyano group, meeting all the limitations of claim 17.
In the organometallic compound CD-6 of Ito, at least one of R31, R33, and R35 in Formula 1 is independently a C1-C20 alkyl group (R31 and R35 are each isopropyl) and a phenyl group, each substituted with a cyano group (R33 is cyanophenyl), meeting all the limitations of claim 18.
Regarding claim 20, the organic light-emitting device of Ito as modified by Tao reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), a third material (6 wt% compound 52 of Tao), and a light-emitting material (CD-1 of Ito).
Ito discloses that the light emitting dopant material (CD-1 of Ito) of the device of Ito (device no. 1-15; [326]) has volume concentration of 15 % with respect to total volume of the emission layer. 
Ito does not disclose the weight concentration of the light emitting material (CD-1 of Ito) with respect to the total weight of the emission layer; however, Ito does teach the phosphorescent metal complex to the present invention is preferably 1 to 30 weight percent ([103]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Tao by having the amount of the light emitting material (CD-1 of Ito) be greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, as taught by Ito and Tao.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), a third material (6 wt% compound 52 of Tao), and a light-emitting material (CD-1 of Ito), wherein the light emitting material (CD-1 of Ito) is greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
Applicant claims the light emitting material being greater than about 0 parts by weight and equal to or less than about 5 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
The claimed range (0 to 5 wt%) is overlapped with the prior art range (1 to 30 wt%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the light emitting device of Ito as modified by Tao meet the all the limitations of claim 20.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1) in view of Takeda et al. (US 2009/0072727 A1, hereafter Takeda), as evidenced by Jones et al. (a copy of webpage screenshot is attached, web page address - https://www.thoughtco.com/the-visible-light-spectrum-2699036, hereafter Jones).
Regarding claim 1, Ito discloses an organic light-emitting device (Device 1-15 in Table 3; [324]-[327]) comprising a first electrode (“anode”, ITO), an emission layer, and a second electrode (“cathode”, Al), wherein the emission layer comprises a first material (“host compound”, H-3), a second material (“host compound”, H-13), and a light-emitting material (“dopant” CD-1).
Ito further discloses that a thin film (“luminescent thin film no. 2” in Table 1) comprising the compound CD-1 of Ito emits light having maximum wavelength at around 480 nm (Fig. 8).

    PNG
    media_image4.png
    521
    762
    media_image4.png
    Greyscale

Ito does not disclose a specific organic light-emitting device wherein the emission layer of the device comprises three host compounds; however, Ito does teach that the host compound of the emission layer can be used in combination of two or more compounds ([190]). Ito further teaches that known host compounds previously used in an organic light-emitting device can be used as the host compounds ([191]).
Takeda discloses a compound (formula (1) in [013]-[024]) used as a host material of the emission layer of a light-emitting device (“Example 24” in Table 3).
Takeda exemplifies Compound 1-22 ([099]).

    PNG
    media_image7.png
    248
    583
    media_image7.png
    Greyscale

Takeda teaches the compound of the invention provides low voltage and excellent external quantum efficiency for the organic light-emitting device comprising the compound ([008], [401]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito by adding a host material, Compound 1-22 of Takeda in the emission layer, as taught by Ito and Takeda.
The motivation for doing so would have been to provide the organic light-emitting device to provide low voltage and excellent quantum efficiency.
Furthermore, Ito teaches that a plurality of host materials can be used for the emission layer, and known host material can be used to make the emission layer. The compound 1-22 of Takeda is a known host material at the time when invention was effectively filed. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the 
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound 1-22 of Takeda), a third material (H-13 of Ito), and a light-emitting material (CD-1 of Ito).
Applicant claims an electron transport moiety in the instant claim 1 without any specific description of what the electron transport moiety is required to be. A cyano group and a π electron-depleted nitrogen-containing cyclic group (i.e. a cyclic group having at least one “–N=” moiety such as a triazine group in [021]) are examples of the electron transport moiety according to the instant specification ([019]) and claims (claim 2). 
The compound H-3 of Ito does not comprise any electron transport moiety; therefore, the compound H-3 of Ito meets the limitation of the first material of claim 1.
The compound 1-22 of Takeda includes a cyano group; therefore, the compound 1-22 of Takeda meets the limitation of the second material of claim 1.
Applicant claims a third material having reorganization energy of about 0.4 electron volts or more in the instant claim 1 without providing any specific structural limitation of the third material. 
The compound H-13 of Ito reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts or more.
It is reasonable to presume that the compound H-13 of Ito has reorganization energy of about 0.4 electron volts or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). 
The compound H-13 of Ito has identical structure as the Applicant’s Formula 11, wherein X1 is a single bond; A1 and A2 are each benzene; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0. Furthermore, the triazine group and the dibenzofuran group in the compound H-13 are one of example R3 and L3 groups that Applicant discloses, respectively ([063]-[073])
Therefore, the compound H-13 of Ito has reorganization energy of about 0.4 electron volts or more, meeting the limitation of third material of claims 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Therefore, the organic light-emitting device of Ito as modified by Mizuki reads on all the features of claims 1 and 2.
The organic light-emitting device of Ito as modified by Takeda, wherein the first material has identical structure as Formula H-1(3) of claim 3, wherein A41 to A44 are each benzene group; X41 is N-[(L411)c411-Z411]; X42 is a single bond; X43 is N-[(L413)c413-Z413]; X44 is a single bond; 401, L411, and L413 are each single bond; a401, c411, and c413 are each 1; Z41 to Z44 are each hydrogen; Z411 and Z413 are each phenyl group; b41 to b44 are each 3 or 4, meeting all the limitations of claims 3 and 4.
The organic light-emitting device of Ito as modified by Takeda, wherein the second material comprises at least one cyano group, meeting all the limitations of claim 5.
The organic light-emitting device of Ito as modified by Takeda, wherein the second material comprises Formula E-1(1), wherein Z3 is a cyano group; Z1, Z2, Z5, and Z6 are each a C1-C20 alkyl group (t-butyl); b1, b2, b3, b5, and b6 are each 1; at least one of group Z3 in the number of b3 is a cyano group; and m is 0, meeting all the limitations of claim 6.
The organic light-emitting device of Ito as modified by Takeda, wherein in Formula E-1(1), at least one of groups Z3 in the number of b3 and groups Z4 in the number of b4 is a cyano group (Z3 is a cyano group), meeting all the limitations of claim 7.
The organic light-emitting device of Ito as modified by Takeda, wherein a group represented by 
    PNG
    media_image8.png
    121
    223
    media_image8.png
    Greyscale
 in Formula E-1(1) is M1, 
    PNG
    media_image9.png
    113
    115
    media_image9.png
    Greyscale
, wherein Z10 to Z19 are each independently hydrogen (Z15-Z16 and Z18) and a cyano group (Z19), meeting all the limitations of claim 8
The organic light-emitting device of Ito as modified by Takeda, wherein a group represented by 
    PNG
    media_image10.png
    144
    168
    media_image10.png
    Greyscale
 in Formula E-1(1) is Formula A1-1, 
    PNG
    media_image11.png
    146
    209
    media_image11.png
    Greyscale
, wherein Z21-Z22, Z24-Z25 and Z27-Z28 are each hydrogen; and Z23 and Z26 are each a C1-C20 alkyl group (t-butyl), meeting all the limitations of claim 9.
The organic light-emitting device of Ito as modified by Takeda, wherein the third material comprises a compound represented by Formula 11, wherein X1 is a single bond; A1 and A2 are each benzene; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0; and at least one substituent of the substituted C1-C60 heteroaryl group is selected from a C6-C60 aryl group (phenyl), meeting all the limitations of claim 11.
The organic light-emitting device of Ito as modified by Takeda, wherein R3 comprises at least one π electron-depleted nitrogen-containing cyclic group (triazine), meeting all the limitations of claim 12.
The organic light-emitting device of Ito as modified by Takeda, wherein R3 is Formula 13(1), wherein X11, X13, and X15 are N; X12 and X14 are C; at least one of X11 to X15 is N; L11, a11, and R11 are the same as described in connection with L3, c3, and R1 in claim 11, respectively 11 is a single bond; a11 is 1; R11 is a unsubstituted C6-C60 aryl group (phenyl); and d14 is 2, meeting all the limitations of claim 13.
The organic light-emitting device of Ito as modified by Takeda, wherein the third material comprises a compound of Formula 11-7, wherein X1, L3, c3, and R1 to R3 are the same as described in claim 11 (X1 is a single bond; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine)), meeting all the limitations of claim 14.
The organic light-emitting device of Ito as modified by Takeda comprises the compound CD-1 of Ito as the light-emitting material. 
The compound CD-1 of Ito is a transition (iridium) metal-containing organometallic compound.
Ito discloses that a thin film (“luminescent thin film no. 2” in Table 1) comprising the compound CD-1 of Ito emits light having maximum wavelength at around 480 nm (Fig. 8).
It is known in the art that light having its maximum wavelength at around 480 nm is blue light, as evidenced by Jones (“blue 435 – 500 nm” on page 4).
Therefore, the organic light-emitting device of Ito as modified by Takeda, wherein the light-emitting material (compound CD-1 of Ito) comprises a transition metal-containing organometallic compound that emits blue light, meeting all the limitations of claim 15.
The organic light-emitting device of Ito as modified by Takeda, wherein the light emitting material comprises an organometallic compound comprising a bidentate ligand (substituted phenylimidazole) and a transition metal (iridium), the bidentate ligand containing at least one cyano group or at least one fluoro group (CF3 group), meeting all the limitations of claim 16
Regarding claim 10, the organic light-emitting device of Ito as modified by Takeda reads on all the features of claim 1 as outlined above.
The third material (compound H-13 of Ito) reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts to about 1 electron volt.
It is reasonable to presume that the compound H-13 of Ito has reorganization energy of about 0.4 electron volts to about 1 electron volt.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). 
The compound H-13 of Ito has identical structure as the Applicant’s Formula 11, wherein X1 is a single bond; A1 and A2 are each benzene; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0. 
Furthermore, the triazine group and the dibenzofuran group of the compound H-13 are one of exemplified R3 and L3 groups that Applicant discloses, respectively ([063]-[073])
Therefore, the compound H-13 of Ito has reorganization energy of about 0.4 electron volts or more and to 1 electron volt, meeting all the limitations of claim 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claims 17-18, the organic light-emitting device of Ito as modified by Takeda reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound 1-22 of Takeda), a third material (H-13 of Ito), and a light-emitting material (CD-1 of Ito).
The light-emitting material does not have a CN group at position 4 (substitution position between R36 and R37 of Applicant’s Formula 1 of claim 17) of the phenyl ring of the phenylimidazole ligand.
Ito discloses a phosphorescent metal complex having a general structure of Formula (1) ([105]) and exemplifies compound CD-6 ([124]) which meets all the limitations of Formula (1).

    PNG
    media_image6.png
    213
    576
    media_image6.png
    Greyscale

Ito teaches that a phosphorescent metal complex of the invention can be used for the light emitting dopant ([167]-[168]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of know phosphorescent light-emitting dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B) Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound 1-22 of Takeda), a third material (H-13 of Ito), and a light-emitting material (CD-6 of Ito).
The organometallic compound CD-6 of Ito, wherein M is a third-row transition metal (iridium); n31 is 0; n32 is 3; X39 is C(R39); X40 is C9R40); R31 to R40 are each independently hydrogen, a unsubstituted C1-C60 alkyl (isopropyl), a substituted C6-C60 aryl group (phenyl), at least one substituent of the substituted C6-C60 aryl group is selected from a cyano group, meeting all the limitations of claim 17.
In the organometallic compound CD-6 of Ito, at least one of R31, R33, and R35 in Formula 1 is independently a C1-C20 alkyl group (R31 and R35 are each isopropyl) and a phenyl group, each substituted with a cyano group (R33 is cyanophenyl), meeting all the limitations of claim 18
Regarding claim 20, the organic light-emitting device of Ito as modified by Takeda reads on all the features of claim 1, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound 1-22 of Takeda), a third material (H-13 of Ito), and a light-emitting material (CD-1 of Ito).
Ito discloses that the light emitting dopant material (CD-1 of Ito) of the device of Ito (device no. 1-15; [326]) has volume concentration of 15 % with respect to total volume of the emission layer. 
Ito does not disclose the weight concentration of the light emitting material (CD-1 of Ito) with respect to the total weight of the emission layer; however, Ito does teach the phosphorescent metal complex to the present invention is preferably 1 to 30 weight percent ([103]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Takeda by having the amount of the light emitting material (CD-1 of Ito) be greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, as taught by Ito and Takeda.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), a third material (6 wt% compound 52 of Takeda), and a light-emitting material (CD-1 of Ito), wherein the light emitting material (CD-1 of Ito) is greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
Applicant claims the light emitting material being greater than about 0 parts by weight and equal to or less than about 5 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
The claimed range (0 to 5 wt%) is overlapped with the prior art range (1 to 30 wt%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the light emitting device of Ito as modified by Tao meet the all the limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786